t c memo united_states tax_court jack b newhart petitioner v commissioner of internal revenue respondent docket no filed october richard c miller for petitioner kenneth p dale for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency in petitioner’s federal_income_tax tax for in the amount dollar_figure of - - the issues remaining for decision’ are ’ did petitioner materially participate in a certain business within the meaning of sec_469 we hold that he did not is petitioner entitled to deduct under sec_212 certain claimed expenses with respect to a rental property that he owned we hold that he is not findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in redwood city california petitioner was a full-time_employee of scimed boston scientific corporation scimed a medical device corporation working to hours a day in that company’s sales operations the sales territory of petitioner who resided in foster city california foster city included california nevada and hawaii petitioner’s employment with scimed reguired him to travel an aggregate of about one week each month ‘computational issues also remain resolution of which flows automatically from our resolution of the issues that we address herein although not expressly stated except where needed for clarity our statement of issues findings_of_fact and opinion pertain to the year at issue unless otherwise indicated 7a1ll section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure chicken bar during petitioner marc caplan mr caplan a friend of petitioner who lived in lake oswego oregon lake oswego and three other individuals incorporated chicken bar inc chicken bar under the laws of the state of oregon at all relevant times including chicken bar owned and operated a fast food restaurant chicken bar restaurant located in beaverton which is near portland at all relevant times including petitioner owned percent mr caplan owned percent and three other individuals owned the remaining percent of the stock of chicken bar the board_of directors of chicken bar consisted of five members two of whom were petitioner and mr caplan mr caplan was the president and petitioner was the secretary of chicken bar mr caplan as president had primary responsibility for the day-to-day management and operations of chicken bar including the chicken bar restaurant petitioner lake oswego is near portland oregon portland and beaverton oregon beaverton in addition to mr caplan petitioner had two or three other friends who lived in the portland area the bylaws of chicken bar provided in pertinent part that the business and affairs of the corporation shall be managed by a board_of directors who shall exercise or direct the exercise of all corporate powers ‘the bylaws of chicken bar provided in pertinent part that the president shall have general supervision direction continued q4e- as secretary had no responsibility for the day-to-day management and operations of chicken bar including the chicken bar restaurant ’ sometime during chicken bar hired a general manager continued and control of the business and affairs of the corporation he shall have the general powers and duties of management usually vested in the office of president of a corporation ‘article iii of the bylaws of chicken bar provided in pertinent part sec_4 secretary a the secretary shall keep or cause to be kept at the principal office or such other place as the board_of directors may order a book of minutes of all meetings of directors and shareholders showing the time and place of the meeting whether it was required by the bylaws of the corporation how authorized the notice given the names of those present at directors’ meetings and the proceedings thereof bob the secretary shall keep or cause to be kept at the principal office of the corporation’s transfer stock agent a share register or a duplicate share register showing the names of the shareholders and their addresses the number of shares held by each the numbers and dates of certificates issued for such shares and the number and date of cancellation of each certificate surrendered for cancellation c the secretary shall give or cause to be given such notice of the meetings of the shareholders and of the board_of directors as is required by the bylaws and shall have such other powers and perform such other duties as may be prescribed by the board_of directors or bylaws d the secretary shall be responsible for the funds of the corporation and have payments made only on the check of the corporation signed in the manner authorized by the board_of directors - - general manager who was to be directly responsible for planning and implementing its objective of opening three additional restaurants during dollar_figure was made available to the general manager in order to enable him to accomplish that objective through the efforts of the general manager sometime during a new corporation was organized which opened and operated a fast food restaurant in beaverton because the general manager exhausted the entire dollar_figure that had been made available to him in order to open only one restaurant in his services were terminated around date petitioner did not keep a contemporaneous log of any activities that he undertook with respect to the chicken bar business at a time or times not disclosed by credible_evidence in the record petitioner prepared a handwritten document entitled - chicken bar log book of time spent on chicken bar business document the document contains a series of entries’ consisting of very brief summaries of certain activities that petitioner claims he undertook with respect to the chicken bar business the respective dates on which petitioner claims he undertook those activities and the number of hours that he claims he spent on each such the record does not disclose the identities of the stockholders the officers and other employees of the corporation organized in the document contain sec_151 entries -- - activity the document does not indicate where petitioner claims he undertook the various activities listed in that document or whether petitioner was required to travel in order to perform any of those claimed activities the following chart shows the total number of hours listed in the document that petitioner contends he spent on certain types of activities claimed types of activities claimed total hours review of management files and responsibilities review of catering functions with local dollar_figure schools review of and or planning new busine sec_3_5 sites review of and or recommendations on employee hiring criteria and or employee pay scales review of and or recommendations on menu items and or pricing review of employee files review of and or drafting of budgets review of prospective purchase proposal sec_22 internet search for and or study of licensing information and or opportunities review of payroll report sec_28 review of past growth and or drafting of or review of projections relating to expansion discussions with mr caplan regarding franchising concepts and possibilitie sec_4 advertisements budgets and payroll licensing and franchising pro forma employee issues wages and payroll budget and menu item sec_4 financial report sec_3_5 current financial statu sec_4 budgets for and review of and or recommendations on budgets advertisement and media review and or study internet stock market search and or comparison analysis to chicken bar internet searches for and or study of franchising information and or opportunities internet searches for and or analysis of restaurant statistics review and analysis of financial reports total hours listed ‘the document does not show any number of hours for the entry relating to claimed discussions with mr caplan regarding budgets the document shows the total number of hours listed in that document as that total is wrong the following chart shows the total number of hours listed in the document that petitioner claims he spent on each day of the week on the activities listed in that document day of the week for total hours shown which entries were made for bach day of the week monday sec_36 tuesday sec_30 wednesday sec_29 thursdays friday sec_116 saturday sec_150 sunday sec_144 tacoma property petitioner owned certain rental real_property tacoma property located in tacoma washington tacoma a city in which various members of his family lived including his father jack e newhart his mother juanita demas his brother david newhart and his sister julie ayala stan cybaliski mr cybaliski managed the tacoma property on behalf of petitioner mr cybaliski was a property manager who worked for clover creek realty a real_estate company owned by roy burnsides as the property manager mr cybaliski was responsible for inter alia collecting the rent and soliciting bids when the tacoma property needed work petitioner paid approximately dollar_figure a month for the management of the tacoma property petitioner traveled at various times to portland and to tacoma petitioner’s trips to portland were usually made in combination with his trips to tacoma combination trips on his combination trips petitioner usually drove from his home in foster city to the airport in san francisco california san francisco flew from that airport to the portland airport rented a car drove to tacoma returned the rental car to portland flew from the portland airport to the san francisco airport and drove home to foster city a one-way trip from --- - petitioner’s home in foster city to portland took approximately three hours including ground transportation during at the recommendation of the revenue_agent examining petitioner’s tax_return return petitioner prepared a handwritten document entitled jack newhart travel log expenses document the document contains a series of entries consisting of very brief summaries of certain activities that petitioner claims he undertook with respect to both the chicken bar restaurant and the tacoma property the respective dates on which petitioner claims he undertook those activities and the respective locations at which petitioner claims such activities took place the document does not indicate the number of hours that petitioner claims he spent on the activities listed in that document petitioner paid the amounts indicated with respect to the following airplane flights from san francisco departure date destination amount portland dollar_figure portland portland seattle wash seattle portland portland portland portland portland portland total dollar_figure -- - petitioner paid the amounts indicated with respect to the following car rentals ’ location where date car was rented amount portland dollar_figure portland dollar_figure portland dollar_figure portland dollar_figure total dollar_figure petitioner paid the amounts indicated with respect to the following meals location where date meal took place amount dollar_figure dollar_figure tacoma dollar_figure tacoma dollar_figure dollar_figure dollar_figure dollar_figure tacoma dollar_figure dollar_figure total dollar_figure ‘there is no credible_evidence in the record disclosing the location at which the meal took place petitioner paid the amounts indicated with respect to the following hotel expenses mon date an individual identified as jack newhart rented a car in seattle and returned that car at the portland airport on date the total charges for that rental car were dollar_figure no credible_evidence in the record discloses whether the individual who rented the car over the period dec was jack b newhart petitioner in this case or jack e newhart his father location where date hotel was located amount lake oswego dollar_figure beaverton dollar_figure lake oswego dollar_figure lake oswego dollar_figure total dollar_figure petitioner paid the amounts indicated with respect to the following types of expenses type of location where date bxpense expense was paid amount parking san francisco sec_85 airport parking san francisco airport gasoline federal way wash federal way parking san francisco airport gasoline federal way parking san francisco airport total dollar_figure petitioner’s return for the year at issue petitioner timely filed form_1040 u s individual_income_tax_return for return the return included schedule e supplemental income and loss schedule e with respect to the tacoma property the schedule e reported rental income of dollar_figure and claimed rental expenses of dollar_figure which included dollar_figure of claimed travel_expenses petitioner’s claimed traveling expenses anda schedule e loss of dollar_figure -- on a date not disclosed by the record chicken bar an s_corporation issued petitioner schedule_k-1 shareholder’s share of income credits deductions etc for that schedule indicated inter alia that petitioner’s pro_rata share of chicken bar’s ordinary_loss from trade_or_business activities schedule_k-1 loss was dollar_figure on a date not disclosed by the record petitioner filed form 1040x amended u s individual_income_tax_return form 1040x for in form 1040x for petitioner claimed inter alia the schedule_k-1 loss of dollar_figure attributable to chicken bar and a refund of dollar_figure on date the internal_revenue_service sent petitioner a refund of dollar_figure with respect to his tax_year notice_of_deficiency in the notice_of_deficiency notice issued to petitioner for respondent determined inter alia to disallow dollar_figure of the dollar_figure schedule_k-1 loss that petitioner claimed in the form 1040xk on the ground that petitioner did not materially participate in the chicken bar business within the meaning of sec_469 respondent further determined to disallow petitioner’s claimed traveling expenses of dollar_figure on the ground that petitioner did not prove that the amount shown dollar_figure was a rental expense and b paid - - opinion petitioner bears the burden of showing error in the determinations in the notice that remain at issue see rule a 290_us_111 deductions are strictly a matter of legislative grace and petitioner bears the burden of proving that he is entitled to any deductions claimed 503_us_79 petitioner attempted to satisfy his burden_of_proof through his own testimony and certain documentary_evidence including the document the document and certain alleged receipts for a claimed car rental expense ' taxi expense and meal expenses ’ we found petitioner’s testimony to be questionable and not credible in certain material respects we also found the document ’ the document and the alleged car rental ‘petitioner relies on a receipt issued to jack newhart for a rental car expense incurred for the period dec see supra note 2petitioner relies on nine claimed meal receipts eight of those nine receipts consist of restaurant chits chits that were removed from certain restaurant bills and that were filled in by hand only four of those eight chits indicate the names of the restaurants at which petitioner contends he ate meals the cost of which he is claiming as rental expense deductions under sec_212 two of those four chits also indicate the locations of the restaurants petitioner indicated in his handwriting on each of the nine claimed meal receipts the individuals who he contends attended each of the meals in question and the purpose that he claims for each such meal petitioner’s handwriting on two of the claimed meal receipts indicates that his mother juanita demas attended the meals to which those receipts purportedly refer the document contains a series of entries claiming continued receipt taxi receipt and meal receipts to be questionable and not credible in this connection virtually all of that documentary_evidence was prepared by petitioner whose testimony we found to be questionable and not credible in certain material respects we found certain inconsistencies and or discrepancies between the document and the document and we found continued that petitioner spent a total of hours on certain activities with respect to the chicken bar business of those total claimed hours the document indicates that throughout petitioner allegedly spent hours on mondays hours on tuesdays hours on wednesdays hours on thursdays and hours on fridays or a total of hours on weekdays petitioner also claims in the document that during he spent a total of hours on weekend days in activities with respect to the chicken bar business petitioner testified that he spent between to hours a day or to hours each workweek working for scimed and that his employment with that company required him to travel an aggregate of about one week each month given that each workweek petitioner worked for scimed to hours a day and that he traveled for that company an aggregate of one week each month we find the total number of hours especially weekday hours shown in the document as hours that petitioner spent in undertaking activities with respect to the chicken bar business to be highly suspect many of the entries in the document contradict or otherwise appear to be inconsistent with the document by way of illustration the document contains an entry for date which indicates that petitioner spent hours studying and reviewing franchising information the document contains an entry for date which indicates that petitioner flew to portland and met with mr caplan to discuss the purchase of cooking pots and other equipment by way of further illustration the document contains an entry for date which indicates that petitioner spent hours reviewing new franchising ideas on the internet the document contains an entry for date which indicates that petitioner flew to portland met with mr caplan and attended an employee meeting another illustration relates to an entry in continued -- - certain of the entries in the document and the document with respect to the activities that petitioner claims he undertook and on the claimed meal receipts with respect to the purposes for which petitioner claims he incurred the meal expenses at issue to be vague and ambiguous ’ based on our evaluation of petitioner’s testimony and the documentary_evidence on which he relies we are not required to and we shall not rely on that evidence in determining whether petitioner has m4 continued the document for date which indicates that petitioner flew to portland for an emergency meeting w marc caplan to discuss firing of employee sic the document also lists date as possibly the date on which that alleged emergency meeting took place the document does not contain any entry for date or date asa final illustration the document contains an entry for date which indicates that petitioner flew to portland met with mr caplan drove to tacoma on date returned to portland on date and had another meeting with mr caplan the document contains no entries for any of the dates listed in the document on which petitioner claims he was meeting with mr caplan by way of illustration of the vague and ambiguous nature of some entries in the document a number of those entries claimed that petitioner undertook the following analyse sic national restaurant statistics from internet study review franchising from on internet internet---review national restaurant statistics to see how we compare look on internet for stock market data to compare---vs---our s study review text on franchising although petitioner testified about certain entries in the document as indicated above we found his testimony to be guestionable and not credible in certain material respects by way of illustration of the vague and ambiguous nature of some entries in the document and on the claimed meal receipts a number of those entries merely indicated that the purpose of certain claimed meetings and claimed meals was to discuss rental property or rental property issues -- - carried his burden of establishing error in respondent’s determinations with respect to the two issues that remain in this case chicken bar respondent determined to disallow dollar_figure of the dollar_figure loss that petitioner claimed with respect to chicken bar on the ground that respondent determined that petitioner did not materially participate in the chicken bar business within the meaning of sec_469 petitioner disagrees with respondent’s determination before turning to the specific contentions of the parties in support of their respective positions we shall set forth the general framework of sec_469 and the regulations thereunder pursuant to sec_469 a passive_activity_loss of an individual for the taxable_year is generally not allowed as a deduction for such year ’ for this purpose the passive_activity_loss for the taxable_year is generally the amount if any by which the passive_activity deductions for the taxable_year exceed the passive_activity_gross_income for such year sec_469 as pertinent here sec_469 defines the term passive_activity to include any activity which involves the conduct of ' n disallowed passive_activity_loss for a taxable_year is generally treated as a deduction allocable to a passive_activity for the next year sec_469 any trade_or_business and in which the taxpayer does not materially participate sec_469 for purposes of sec_469 the term trade_or_business is defined in sec_469 to include any activity in connection with a trade_or_business or any activity with respect to which expenses are allowable as a deduction under sec_212 sec_469 provides that generally an individual is to be treated as materially participating in an activity only if such individual is involved in the operations of the activity on a basis that is regular continuous and substantial congress expressly authorized the secretary_of_the_treasury to prescribe such regulations as may be necessary or appropriate to carry out the provisions of sec_469 including regulations that specify what constitutes material_participation sec_469 both temporary and final regulations relating to the meaning of the terms participation and material_participation have been promulgated under sec_469 with respect to the term participation final regulations issued under sec_469 provide that generally any work done by an individual without regard to the capacity in which the individual does the work in connection with an activity in which the individual owns an interest at the time the work is done shall be treated for purposes of this section as participation of the individual in the activity sec_1 income_tax regs temporary regulations issued under sec_469 provide certain -- - exceptions to that definition of participation as pertinent here sec_1_469-5t a temporary income_tax regs fed reg date provides that work done by an individual in such individual’s capacity as an investor in an activity 1s not to be treated as participation by the individual in the activity unless the individual is involved in the day-to- day management or operations of the activity for this purpose work done by an individual in such individual’s capacity as an investor in an activity includes studying and reviewing financial statements or reports on operations of the activity preparing or compiling summaries or analyses of the finances or operations of the activity for the individual’s own use and monitoring the finances or operations of the activity in a non-managerial capacity sec_1 5t f b temporary income_tax regs fed reg date temporary regulations relating to the meaning of the term material_participation in sec_469 provide that in general an individual shall be treated for purposes of sec_469 and the regulations thereunder as materially participating in an activity for the taxable_year if and only if-- the individual participates in the activity for more than hours during such year the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year the activity is a significant_participation_activity within the meaning of paragraph c of this section for the taxable_year and the individual’s aggregate participation in all significant participation activities during such year exceeds hours the individual materially participated in the activity determined without regard to this paragraph a for any five taxable years whether or not consecutive during the ten taxable years that immediately precede the taxable_year the activity 1s a personal_service_activity within the meaning of paragraph d of this section and the individual materially participated in the activity for any three taxable years whether or not consecutive preceding the taxable_year or based on all of the facts and circumstances taking into account the rules in paragraph b of this section the individual participates in the activity on a regular continuous and substantial basis during such year sec_1_469-5t temporary income_tax regs fed reg date according to petitioner he is to be treated as having materially participated in the chicken bar business within the meaning of sec_469 because he satisfies both sec_1_469-5t and temporary income_tax regs fed reg - date ’ respondent counters that petitioner does not comply with either of those provisions of the temporary regulations and that consequently he is not to be treated as having materially participated in the chicken bar business within the meaning of sec_469 we turn first to sec_1_469-5t temporary income_tax regs fed reg date on which petitioner relies according to petitioner the document and his testimony establish that he spent hours on activities relating to the conduct of the chicken bar business and that all of those hours must be taken into account in determining whether he satisfies sec_1_469-5t temporary income regs fed reg date as we indicated above we shall not rely on that evidence in determining whether petitioner has carried his burden of establishing that he satisfies that temporary_regulation ’ on the record before us we find that petitioner does not rely on sec_1_469-5t or temporary income_tax regs fed reg date in support of his position that he is to be treated as having materially participated within the meaning of sec_469 in the chicken bar business 'spetitioner failed to call mr caplan the president of chicken bar who was involved in its day-to-day operations as a witness to corroborate petitioner’s position with respect to his claimed role in the chicken bar business we infer from petitioner’s failure to call mr caplan that his testimony would not have been favorable to petitioner’s position on the question of whether petitioner materially participated in the chicken bar business within the meaning of sec_469 and the regulations continued - petitioner has failed to carry his burden of proving that he is to be treated as having materially participated in the chicken bar business under sec_1_469-5t temporary income_tax regs fed reg date we turn next to sec_1_469-5t temporary income_tax regs fed reg date on which petitioner relies petitioner argues that in applying that temporary_regulation in this case we should disregard sec_1 5t b temporary income_tax regs fed reg date that is because according to petitioner that scontinued thereunder on which petitioner relies see 6_tc_1158 affd 162_f2d_513 10th cir assuming arguendo that we had found the document to be credible on the record before us we find that petitioner has failed to carry his burden of showing that many of the activities listed in that document constitute activities performed by him in his capacity as other than an investor see sec_1 5t f temporary income_tax regs fed reg date in this connection petitioner’s reliance on mordkin v commissioner tcmemo_1996_187 is misplaced mordkin is distinguishable from the instant case tn determining whether a taxpayer is to be treated as materially participating in an activity under sec_1 5t a temporary income_tax regs fed reg date sec_1_469-5t temporary income_tax regs fed reg date provides certain management activities an individual’s services performed in the management of an activity shall not be taken into account in determining whether such individual is treated as materially participating in such activity for the taxable_year continued -- - latter temporary_regulation is invalid in support of that position petitioner asserts that fed the regulation sec_1_469-5t temporary income_tax regs fed reg date too simplistically uses the word management without any attempt to actually look at the surrounding facts and circumstances the regulation provides that only one person can materially participate as a manager under the facts_and_circumstances_test the regulation’s test is two-fold no person is compensated and no other individual invests more hours in management of the activity this emasculates the regular continuous and substantial requirement we need not decide whether petitioner is correct in arguing sec_1_469-5t temporary income_tax regs reg date is invalid that is because on the record before us we find that without regard to that continued under paragraph a of this section unless for such taxable year--- a no person other than such individual who performs services in connection with the management of the activity receives compensation described in sec_911 a in consideration for such services and b no individual performs services in connection with the management of the activity that exceed by hours the amount of such services performed by such individual petitioner concedes on brief that if we were to find sec_1_469-5t temporary income_tax regs fed reg date to be valid he does not satisfy that temporary_regulation ias discussed above we did not find petitioner’s testimony and the document to be credible and we shall not rely on that evidence - - temporary_regulation petitioner has failed to carry his burden of showing that he participated in the chicken bar business on a regular continuous and substantial basis during the year at issue and that he should be treated as having materially participated in the chicken bar business under sec_1 5t a temporary income_tax regs fed reg date see sec_469 based on our examination of the entire record before us we find that petitioner has failed to carry his burden of establishing that he is to be treated as having materially participated in the chicken bar business within the meaning of sec_469 and the regulations thereunder on which he relies tacoma property respondent determined that petitioner is not entitled to deduct petitioner’s claimed traveling expenses of dollar_figure although not altogether clear petitioner appears to contend that not only is respondent’s determination wrong but he is entitled to deduct an additional dollar_figure of claimed traveling expenses with respect to the tacoma property or a total of dollar_figure -the parties stipulated and therefore respondent concedes that petitioner paid the following expenses continued -- - in support of respondent’s position that petitioner is not entitled to deduct any of the traveling expenses that petitioner claims with respect to the tacoma property respondent contends that petitioner failed to prove that those claimed expenses are ordinary and necessary expenses paid_or_incurred for the production_or_collection_of_income and or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income under sec_212 and that petitioner complied with the substantiation requirements of sec_274 an individual is allowed a deduction for all the ordinary and necessary expenses paid_or_incurred for the production_or_collection_of_income and for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_212 and sec_274 operates to disallow any continued type of expense amount airplane flights dollar_figure car rentals dollar_figure meals dollar_figure parking dollar_figure hotels dollar_figure gasoline dollar_figure total dollar_figure in addition to the foregoing stipulated expenses that petitioner paid petitioner contends that he is entitled to deduct with respect to the tacoma property a car rental expense of dollar_figure and a taxi expense of dollar_figure both of which he claims he paid - - deduction otherwise allowable under sec_212 for any traveling expense including meals_and_lodging while away from home sec_274 and for any item with respect to an activity that is of a type generally considered to constitute inter alia entertainment such as a meal expense paid_by a taxpayer for a guest sec_274 unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the individual’s own statement the amount of such expense the time and the place of the travel and entertainment the business_purpose of the expense and the business relationship to the taxpayer of any person entertained rules for substantiation of each element of an expenditure for traveling and for entertainment are prescribed by sec_1_274-5t temporary income_tax regs fed reg date according to petitioner the document the claimed car rental receipt taxi receipt and meal receipts and his testimony establish that he is entitled under sec_212 to deduct the expenses at issue as we indicated above we shall not rely on that evidence in determining whether petitioner has carried his burden of establishing that he is entitled under sec_212 to deduct those expenses on the record before us we find that petitioner has failed to carry his burden of proving that the expenses at issue constitute ordinary and necessary expenses paid_or_incurred for the production_or_collection_of_income and or for - - the management_conservation_or_maintenance_of_property_held_for_the_production_of_income under sec_212 we further find on that record that petitioner has failed to carry his burden of establishing that he is entitled under sec_212 to deduct any of those claimed expenses we have considered all of the contentions and arguments of petitioner that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing and the concessions of the parties decision will be entered under rule assuming arguendo that we had found that petitioner had satisfied his burden of showing that he is entitled under sec_212 to deduct the expenses at issue on the record before us we find that petitioner has failed to satisfy his burden of showing that he complies with the substantiation requirements of sec_274 and and the regulations thereunder with respect to those expenses
